Exhibit 99.1 SETTLEMENT AGREEMENT SETTLEMENT AGREEMENT, dated the 12th day of March, 2008 (this “Agreement”), by and among O’Charley’s Inc., a Tennessee corporation (the “Company”), and Eric S. Rosenfeld, Crescendo Partners II, L.P., Series Z (“Crescendo Partners II”), Crescendo Partners III, L.P., Crescendo Investments II, LLC, Crescendo Investments III, LLC (collectively, “Crescendo” and each a “Crescendo Party”). WHEREAS, Crescendo Partners II duly submitted a nomination letter to the Company on December 20, 2007 nominating a slate of four candidates for election to the Company’s Board of Directors (the “Board”) at the Company’s 2008 Annual Meeting of Shareholders (the “2008 Annual Meeting”); WHEREAS, the Nominating and Corporate Governance Committee of the Board (the “Nominating Committee”) has reviewed the qualifications of Arnaud Ajdler, Gregory
